Motion for reargument granted and upon reargument order in so far as it denies the motion to set aside the sale and direct a new sale and to vacate the deficiency judgment reversed on the law and the facts, without costs, and motion granted to that extent. In all other respects the order is affirmed, without costs. We are of opinion that the price at which the property was sold was grossly inadequate; and because of this and of the fact that appellant had no actual notice of the sale, there should be a direction for a new sale in the interests of justice. No undertaking is required because of the assurance of counsel for appellant, given on the argument, that there would be a bid on the resale up to the amount due respondent upon the mortgage, with interest and costs. Lazansky, P. J., Young, Kapper, Hagarty and Seudder, JJ., concur.